The offense is operating a pool hall denounced by Art. 653, P. C., 1925; penalty fixed at a fine of $25.00.
The trial took place in the county court upon an information filed by the county attorney. A prosecution upon an information is authorized only when the information is based upon a sworn complaint. See Art. 415, C. C. P., 1925. In the absence of the complaint, the prosecution cannot stand. The judgment of conviction is reversed and the prosecution ordered dismissed. Branch's Ann. Tex. P. C., p. 269, sec. 520; Compton v. State,158 S.W. 515; McDonald v. State, 216 S.W. 166; Thomas v. State,298 S.W. 590; Art. 415, Vernon's Ann. Tex. C. C. P., 1925, Vol. 1, 1928 Annual. Pocket Part, p. 23, note 5.
Reversed and dismissed. *Page 137